Title: To James Madison from Willis Alston, 2 March 1815
From: Alston, Willis
To: Madison, James


                    
                        Dr sir,
                        Representative Chamber March 2d 1815
                    
                    Having determined to retire after the termination of the present session, I am desirous of aiding in carrying into execution the treaty lately entered into with the creek Indians, should the bill now before the House be enacted into a law I will with great pleasure accept the appointment of one of the commissioners to assertain & fix the boundery, I think it would be pleasing to many respectable Citizens of N. Carolina to have a commissioner on this subject, My object if appointed shall be to have the business done well & speedily, on all subjects connected with surveying I have had Much experience. I am your most obt set
                    
                        
                            Willis Alston
                            
                        
                    
                 